     Case: 1:17-cr-00404 Document #: 75 Filed: 12/22/20 Page 1 of 7 PageID #:988




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


UNITED STATES OF AMERICA                   )
                                           )
       vs.                                 )      Case No. 17 CR 404
                                           )
RODNEY MILLER                              )


                         MEMORANDUM OPINION AND ORDER
MATTHEW F. KENNELLY, District Judge:

       Rodney Miller pled guilty to a charge of receipt of child pornography. The

underlying facts, as set out in Miller's plea agreement, involved Miller's participation in

Internet-based video conferences during which child pornography was streamed and

shared by various participants and viewed by other participants. Miller recorded some

of the video conferences and saved them on his computer, presumably for future

viewing. This and other computer files containing child pornography were seized from

Miller pursuant to a search warrant. The seized material included a Skype message in

which Miller claimed to have had forced sexual contact with his and his wife's adopted

son when he was of preschool age—though investigating agents, who interviewed the

son, reported that he had no memory of any such thing.

       Miller pled guilty in November 2017. The charge to which he pled guilty carried a

mandatory minimum prison term of five years. The advisory range under the

Sentencing Guidelines was 121 to 151 months imprisonment. The Probation Office

recommended a below-range sentence of eighty-four months (seven years). At

sentencing, the Court stated that it viewed the Guidelines offense level as artificially

inflated by certain factors that are present in nearly all child pornography cases but that
      Case: 1:17-cr-00404 Document #: 75 Filed: 12/22/20 Page 2 of 7 PageID #:989



are considered as offense-level enhancements under the Guidelines. The Court

imposed a sentence of eighty-four months, the same as the Probation Office's

recommendation.

       Miller was detained from the time of his arrest on June 21, 2017. He is serving

his sentence at Ashland FCI in Kentucky. Thus far, he has served forty-two months, in

other words three and one-half years.

       Miller has filed a motion for early release under 18 U.S.C. § 3582(c)(1)(A). He

cites his medical condition and the risks posed by the coronavirus. When the

government filed its response to Miller's motion on May 28, 2020, there was not a single

confirmed positive case of coronavirus at Ashland FCI. Since then, however, the prison,

like most of the country, has experienced a very significant increase in coronavirus

cases. Specifically, as of today's date, a total of 330 inmates have tested positive.

Thankfully, of these 307 have recovered. There are twenty-three currently active cases,

though the actual positivity rate is almost certainly higher, as BOP is not conducting

anything close to universal testing. Five inmates have died from the virus. And forty-

four correctional personnel have been or are currently infected. See

https://www.bop.gov/coronavirus/ (last visited Dec. 22, 2020). The Court acknowledges

the efforts of the Bureau of Prisons to prevent and control the spread of the virus at the

prisons it administers, but at this point it is fair to say that the virus has been and is

widespread within Ashland FCI. And there is no reason to believe this will change

anytime soon.

       Miller's presentence report and medical records establish that he suffers from an

immune disorder and other medical conditions that make it far more likely that he will

have a bad outcome if he contracts the coronavirus. See
                                                2
     Case: 1:17-cr-00404 Document #: 75 Filed: 12/22/20 Page 3 of 7 PageID #:990



https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F

2019-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html (last visited Dec. 22,

2020). The government agrees; it concedes that Miller's "health condition represents an

'extraordinary and compelling reason' for a sentence reduction." Gov't's Resp. to Def.'s

Mot. for Release at 14 (heading), 16.

      Miller's motion is made under section 603(b) of the First Step Act, which

amended 18 U.S.C. § 3582(c)(1)(A) to provide a greater role for courts in determining

whether to reduce a defendant's sentence based on "extraordinary and compelling

reasons" warranting a reduction. As amended, and as applicable here, the statute

provides that

      [t]he court may not modify a term of imprisonment once it has been
      imposed except that—

      (1) in any case—

      (A)         the court, upon motion of the Director of the Bureau of Prisons,
      or upon motion of the defendant after the defendant has fully exhausted all
      administrative rights to appeal a failure of the Bureau of Prisons to bring a
      motion on the defendant's behalf or the lapse of 30 days from the receipt
      of such a request by the warden of the defendant's facility, whichever is
      earlier, may reduce the term of imprisonment (and may impose a term of
      probation or supervised release with or without conditions that does not
      exceed the unserved portion of the original term of imprisonment), after
      considering the factors set forth in section 3553(a) to the extent that they
      are applicable, if it finds that—

      (i) extraordinary and compelling reasons warrant such a reduction;

      ...

      and that such a reduction is consistent with applicable policy statements
      issued by the Sentencing Commission . . . .

18 U.S.C. § 3582(c)(1)(A).

                                             3
     Case: 1:17-cr-00404 Document #: 75 Filed: 12/22/20 Page 4 of 7 PageID #:991



       Miller has satisfied the statute's administrative exhaustion requirement.

Specifically, in May 2020 he made a request to the warden of Ashland FCI seeking

compassionate release based on his health (he had previously requested compassionate

release on other grounds). The warden has not responded. That is sufficient under

section 3582(c)(1)(A).

       In addition, as the Court has indicated, it is undisputed that there are

"extraordinary and compelling reasons" that permit a sentence reduction. The

coronavirus outbreak, the virus's confirmed and increasing presence at Ashland FCI and

the evidence that it is not well-controlled there, and the significant risk the virus poses to

Miller due to his serious immune disorder and his medical condition certainly qualify, as

the government concedes.

       Third, a reduction would be "consistent with applicable policy statements issued by

the Sentencing Commission." The policy statements issued by the Sentencing

Commission even before the passage of the First Step Act included an open-ended

provision broad enough to cover the circumstances argued by Sullivan. See U.S.S.G. §

1B1.13, app. note 1(D). See, e.g., United States v. Reyes, No. 04 CR 970, 2020 WL

1663129, at *2 (N.D. Ill. Apr. 3, 2020) (Leinenweber, J.); cf. United States v. Gunn, 980

F.3d 1178, 1180 (7th Cir. 2020) (court may rely on pre-First Step Act policy statements

by Sentencing Commission in determining what constitutes an extraordinary and

compelling reason warranting release).

       Finally, section 3582(c)(1)(A) requires the Court to consider the factors regarding

imposition of an appropriate sentence set forth in 18 U.S.C. § 3553(a). These include

Miller's history and characteristics; the nature and circumstances of the crimes; due

consideration of the seriousness of the crimes; promoting respect for the law; providing
                                               4
     Case: 1:17-cr-00404 Document #: 75 Filed: 12/22/20 Page 5 of 7 PageID #:992



just punishment; affording adequate deterrence; protecting the public from further crimes

by Miller; and providing him with any necessary services and treatment.

       The amount of time served to date by Miller does not adequately account for the

seriousness of his offense; the Court concluded as much when it sentenced him to a

prison term of eighty-four months. Under normal circumstances—in other words, in the

absence of the coronavirus pandemic—there would be no basis to revisit the sentence

now. That said, it would be difficult to say that serving three and one-half years in a

federal prison is light punishment. And although this is a good deal less than the Court

expected him to serve, matters have changed significantly since that time. Miller, who

has a severely compromised immune system, is now exposed to an infectious and

dangerous virus, the spread of which is increased in a prison environment due to the

inability of inmates to socially-distance in any consistent way and the constant influx of

persons from other environments, specifically correctional personnel who themselves are

exposed to others while off work. Miller is undeniably at risk of a severe outcome if he

contracts the virus. In short, he faces a significant risk of serious bodily harm. Requiring

him to be subjected to this severe risk for more than the extended period he has already

faced it—given the length of time the coronavirus pandemic is likely to persist—does not,

in the Court's view, amount to just punishment, nor does it promote respect for the law.

The Court also believes that the amount of time that Miller has served to date is just as

likely to deter him from committing similar crimes in the future as the longer sentence the

Court imposed.

       Miller, given his apparent penchant for child pornography, does present a potential

risk to others following release, including the children depicted in child pornography, who

are victimized not only when they are filmed but also when their images are viewed by
                                              5
     Case: 1:17-cr-00404 Document #: 75 Filed: 12/22/20 Page 6 of 7 PageID #:993



others. But the Court has already imposed a ten-year term of supervised release with

extremely stringent conditions involving non-contact with minors, restriction of access to

the Internet and other sources of child pornography, and sex offender counseling and

treatment. These conditions are likely to protect the community from Miller if he is

tempted to reoffend in the future. And as part of the order for compassionate release, the

Court will increase Miller's term of supervised release by four years to account for his

earlier-than-expected release from prison and will require home detention with electronic

monitoring for a period of eighteen months.

       For these reasons, the Court grants Miller's motion to reduce his sentence, and

reduces his sentence to time served. As stated, as a condition of reducing Miller's

prison term, the Court will increase the term of supervised release to fourteen years.

The Court will also amend the conditions of supervised release to add a condition of

eighteen months of home detention with location monitoring. In this way, Miller's liberty

will continue to be restricted in a very significant way for the next year and a half, and he

will be under close supervision under stringent conditions for a total of fourteen years.

       The Court is giving Miller a significant break in reducing his prison sentence. The

Court is doing so because it believes this is warranted under the circumstances. But

Miller should be aware that if he violates the conditions of his supervised release,

knowing full well that this will subject him to reimprisonment, the Court will not hesitate

to reincarcerate him, irrespective of his medical condition.

                                        Conclusion

       For the reasons stated above, the Court grants defendant Rodney Miller's motion

for compassionate release [62]. The Court reduces the defendant's prison sentence to

time served. The date of release is stayed until January 7, 2021 so that Ashland FCI
                                               6
     Case: 1:17-cr-00404 Document #: 75 Filed: 12/22/20 Page 7 of 7 PageID #:994



may place the defendant in quarantine prior to release for as close to fourteen days as

possible given the January 7 release date. The sentence reduction is conditioned upon

amendment of the judgment to include a term of supervised release of fourteen years

(as compared with the current term of ten years), and addition of a condition stating that

Miller must serve the first eighteen months of his supervised release on home detention.

Compliance with this condition shall be monitored by a form of location monitoring

technology selected at the discretion of the probation officer, and the defendant shall

abide by all technology requirements. the defendant shall abide by all technology

requirements. All other previously imposed conditions of supervised release will remain

as-is. The Clerk will prepare an amended judgment and commitment order. The

Marshal is directed to immediately transmit this order and the amended judgment and

commitment order to Ashland FCI.

Date: December 22, 2020

                                                 ________________________________
                                                      MATTHEW F. KENNELLY
                                                      United States District Judge




                                             7
